     Case 2:16-cr-00631-DAK-PMW Document 172 Filed 12/07/18 Page 1 of 3



Gregory G. Skordas (#3865)
Kaytlin V. Beckett (#16257)
SKORDAS, CASTON & HYDE, LLC
560 South 300 East Suite 225
Salt Lake City, UT 84111
Telephone: (801) 531-7444
Facsimile: (801) 665-0128
gskordas@schhlaw.com
kbeckett@schhlaw.com

Daryl P. Sam (#8276)
Daryl P. Sam, PLLC
5955 South Redwood Road, Suite 102
Salt Lake City, Utah, 84123
Telephone: (801) 506-6767
Fax: (801) 386-5476
daryl.sam@gmail.com

Attorneys for Defendant

                    IN THE UNITED STATES DISTRICT COURT
                     DISTRICT OF UTAH, CENTRAL DIVISION


      UNITED STATES OF AMERICA,                               MOTION TO ALLOW
                                                         DEFENDANT TO WEAR ATTIRE
                   Plaintiff,                                OTHER THAN THOSE
                                                           PROVIDED AS AN INMATE
                       v.                                   DURING TRIAL AND PRE-
                                                           ADMISSION HEARING AND
     AARON MICHAEL SHAMO, et. al.,                        MEMORANDUM IN SUPPORT

                  Defendant.

                                                            Case No. 2:16-CR-00631 DAK

                                                                 Judge Dale A. Kimball


       Aaron Michael Shamo, through his counsel, hereby moves the Court to enter an order

allowing the Defendant to be clothed in attire other than those provided him as an inmate during

the pre-admission hearing scheduled for January 9-11, 2018 and trial scheduled to begin January

22, 2018. In support Defendant alleges as follows:


                                                1
     Case 2:16-cr-00631-DAK-PMW Document 172 Filed 12/07/18 Page 2 of 3



       It is well-established that the U.S. Constitution prohibits the use of shackles during the

guilt or innocence phase of a Defendant’s case. Ochoa v. Workman, 669 F.3D 1130, 1145 (10TH

Cir. 2012). That same prohibition stands for the requirement that a Defendant be required to

stand trial while wearing readily identifiable prison attire. Estelle v. Williams, 425 U.S. 501, 512

(1976). The requirement that a Defendant wear prison attire during the guilt or innocence phase

of his case serves no readily identifiable purpose or policy. Id. at 505.

       In the instant matter, Mr. Shamo is charged with some of the most severe crimes an

individual may be charged with in a federal matter. In the intervening two years since Mr.

Shamo’s arrest this case has made local and national news on multiple occasions. Mr. Shamo has

serious concerns about the presumption of innocence given the exposure of this matter.

Requiring a defendant to wear prison attire even in simple matters is a clear constitutional

violation. In a matter as serious as Mr. Shamo’s to not allow him the opportunity to appear

before the jury with the presumption of innocence in tact to the greatest extent possible is

paramount to the interests of justice.

       WHEREFORE, Defendant, Aaron Michael Shamo, respectfully requests the Court allow

him appear at the pre-admission hearing and jury trial in a suit provided to him by his family

prior to the proceedings.

       DATED this 7th day of December, 2018.

                                                       SKORDAS, CASTON & HYDE, LLC

                                                       /s/ Gregory G. Skordas
                                                       Gregory G. Skordas
                                                       Attorney for Defendant




                                                  2
     Case 2:16-cr-00631-DAK-PMW Document 172 Filed 12/07/18 Page 3 of 3



                                CERTIFICATE OF SERVICE

       I hereby certify that on the 7th day of December, 2018, I filed a true and correct copy of

the foregoing MOTION TO ALLOW DEFENDANT TO WEAR ATTIRE OTHER THAN

THOSE PROVIDED AS AN INMATE DURING TRIAL AND PRE-ADMISSION

HEARING AND MEMORANDUM IN SUPPORT, with the Clerk of the Court using

CM/ECF system, which sent notification of such filing to the following:

        S. Michael Gadd
        mgadd@agutah.gov

        Vernon G. Stejskal
        Vernon.stejskal@usdoj.gov

        Adam S. Elggren
        Adam.elggren@usdoj.gov



                                             /s/ Sabrina Nielsen-Legal Secretary
                                             Skordas, Caston & Hyde, LLC




                                                3
